Citation Nr: 0302771	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  97-33 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension.  

(The issues of entitlement to service connection for a 
bilateral knee disability; a left ankle disability; and 
Persian Gulf syndrome manifested by mood swings, depression, 
isolation, headaches, fatigue short term memory loss, aching 
joints, abdominal pain, sensitivity to light, blurred vision, 
and diarrhea; and the issues of entitlement to increased 
initial ratings for a right ankle disability; degenerative 
joint disease of the thoracic and lumbar spinal segments; and 
left ventricular dilation with hydrocephalia will be the 
subject of another decision by the Board of Veterans Appeals 
(Board)) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from March 1972 to May 1977 
and from September 1983 to May 1995.  

This matter comes before the Board on appeal from May 1997 
rating action that, among other things, granted service 
connection for degenerative joint disease of the lumbar and 
for thoracic spinal segments and for left ventricular 
dilation with hydrocephalia, each of which were assigned a 10 
percent disability evaluation well as for a right ankle 
disorder, which was assigned a noncompensable (0 percent) 
evaluation.  Service connection was denied for, among other 
things, a bilateral knee disability, a left ankle disability,  
hypertension, and Persian Gulf syndrome. 

Since there had been a change in the law during the veteran's 
appeal for an increased rating for his spinal disability, the 
Board sent the veteran a letter in December 2002 that 
informed him of the relevant changes, as well as a copy of 
the pertinent change in the law.  The veteran was informed 
that he could submit additional pertinent argument and/or 
evidence regarding his claim for an increased rating for his 
spinal disability if he so desired.  In a statement dated 
later in December 2002, the veteran indicated that he had no 
further evidence or argument to submit in regard to this 
claim.  Accordingly the case is now before the Board for 
appellate consideration at this time.  

The Board is undertaking additional development with respect 
to the claims of entitlement to service connection for 
bilateral knee disability, a left ankle disability, and 
Persian Gulf Syndrome, as well as the issues of entitlement 
to increased rating s for a right ankle disability, spinal 
disability and left ventricular dilation with hydrocephalia  
pursuant to authority granted by 67 Fed. Reg. 3009, 3104 
(January 23, 2002) (to be codified at 38 C.F.R.§ 19.9(a)(2)).  
When this development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing these issues. 

Only the issue of entitlement to service connection for 
hypertension is addressed the following Board decision.   


FINDING OF FACT

The veteran currently has hypertension that had its onset 
during service.  


CONCLUSION OF LAW

Hypertension was incurred during service.  38 U.S.C.A. 
§ 1110, 1131(West 2002); 38 C.F.R. § 3.303(d) (2002) 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim. 

On the veteran's August 1983 examination prior to entrance 
upon his second period of active service the veteran's heart 
and vascular system were evaluated as normal.  His blood 
pressure was records to be 130/80.  Review of the service 
medical records reveals that a blood pressure reading of 
130/98 was recorded in December 1992.  In early January 1993, 
the veteran's blood pressure was recorded to be 138/90.  
Blood pressure readings of 104/90 and 111/70 were recorded in 
September 1993.  In February 1994 the veteran's blood 
pressure was recorded as 166/80 and a blood pressure reading 
of 114/90 was noted in July 1994.  The veteran received 
nutrition counseling with a provisional diagnosis for 
borderline hypertension in November 1994.  On the veteran's 
December 1994 examination prior to service separation his 
blood pressure was recorded to be 150/100.  It was noted that 
a repeat blood pressure reading was 145/92.  It was 
recommended that the veteran undergo a 5-day blood study.  In 
the Report of Medical History given during this examination 
the veteran answered "yes" when questioned as to whether he 
had, or had had, high or low blood pressure.  Later in 
December 1994 the veteran underwent a 5-day blood pressure 
evaluation with blood pressure readings of 142/92, 144/100, 
130/100, 141/95. 142/92, and 151/81.

On a VA medical examination conducted in July 1996, the 
veteran's blood pressure was recorded as 139/82.  

During VA treatment in December 1997, the veteran's blood 
pressure was recorded as 132/90, 150/100, and 150/90. The 
veteran's blood pressure was recorded as 120/80.  An 
impression of hypertension was rendered in February 1998.  In 
March 1998, the veteran's blood pressure was recorded as 
120/90, 140/100.  On VA medical examination conducted in 
February 1999 the veteran's blood pressure was recorded as 
160/100.  The diagnoses included high blood pressure.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for disease diagnosed after service providing the evidence 
establishes that it was incurred during service.  38 C.F.R. 
§ 3.303(d).  

The evidence shows that the veteran was counseled for what 
was described as borderline hypertension in November 1994, 
shortly before the end of his second period of active 
service.  The following month, while the veteran was still on 
active duty, he underwent a 5 day blood pressure check that 
showed consistently elevated blood pressure indicative of 
essential hypertension.  In addition, the veteran's blood 
pressure was considerably elevated at the time of his 
examination prior to final discharge from service.   

While the veteran's initial VA medical examination conducted 
in 1996 revealed a single blood pressure reading of 132/82, 
which was in the normal range, VA clinical records again 
reveal numerous elevated blood pressure readings beginning in 
late 1997.  A VA examination conducted in 1999 again revealed 
elevated blood pressure.  A diagnosis of high blood pressure 
(essential hypertension) was rendered at that time.

In view of the definitely elevated blood pressure readings 
shown near the end of the veteran's period of service and 
subsequent to service and given the diagnosis of high blood 
pressure on a recent VA examination, the Board concludes that 
the veteran currently has hypertension and that such had its 
onset during service.  Therefore, service connection for 
hypertension is warranted. 


ORDER

Service connection for hypertension is granted.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

